STATE OF MINNESOTA
                                   IN SUPREME COURT
                                                                         fl  April 6, 2016

                                                                             Om~EOF
                                           A13-1928                      AJ~~~BJAJECcurra



State of Minnesota,

                              Respondent,

vs.

Timothy John Huber,

                              Appellant.

                                           ORDER

          Upon the court's own motion and based upon all the files, records and proceedings

herein,

          IT IS HEREBY ORDERED that page 12 ofthe slip opinion filed on April6, 2016,

is hereby amended to read as follows:

          prejudice, and it is a heavy burden. !d. We conclude Huber has met his
          burden of proving the plainly erroneous jury instructions affected his
          substantial rights.

                 First, Huber contested the State's evidence that he intentionally
          aided Delbert in the commission of a crime, and he presented evidence that
          he did not intend to aid the commission of the crime. 5 See State v. Davis,


5       We note that the court of appeals reached the wrong conclusion with respect to
this issue. See State v. Huber, No. A13-1928, 2014 WL 6862505, at *6 (Minn. App. Dec.
8, 20 14) (concluding that erroneous accomplice-liability jury instructions did not affect
Huber's substantial rights, in part, because "Huber directly and vigorously contested the
aiding-and-abetting element and offered evidence to the contrary"). The fact that Huber
contested the aiding-and-abetting element makes it more likely, rather than less likely,
                                                       (Footnote continued on next page.)
       820 N.W.2d 525, 538 (Minn. 20 12) (holding that the defendant's trial
       strategy impacted whether a plain error in the jury instructions affected the
       defendant's substantial rights). Specifically, Huber argued and presented
       evidence that he did not know his father was going to shoot Larson, that he
       was not present when the altercation occurred and Delbert shot Larson, and
       that he did not intend his actions to further the commission of the crime.
       Delbert testified that Huber

       IT IS FURTHER ORDERED that the first full paragraph on page 15 of the slip

opinion filed on April6, 2016, is hereby amended to read as follows:

               In the end, the jury instructions in this case not only failed to explain
       the meaning of "intentionally" aiding another in the commission of a crime,
       but they also failed to require that the aiding and abetting be intentional
       when stating the elements of the offense. The jury therefore could have
       believed Huber's version of events and yet still convicted him because of
       these errors. Specifically, the jury could have believed that Huber did not
       know Delbert intended to commit a crime and that Huber did not intend for
       his actions or presence to aid Delbert in the commission of a crime, and still
       have convicted him simply because the jury concluded Huber's actions or
       presence at the farm aided Delbert in killing Larson. As a result, we
       conclude that Huber has established that the plainly erroneous jury
       instructions affected his substantial rights.


       A copy of the opinion as amended is attached to this order.

       Dated: April 6, 2016                        BY THE COURT:
                                                       .    '


                                                   c~
                                                  Associate Justice




(Footnote continued from previous page.)

that the erroneous jury instructions affected Huber's substantial rights.



                                              2
                                   STATE OF MINNESOTA

                                    IN SUPREME COURT

                                        Al3-1928

Kandiyohi County                                                               Dietzen, J.
                                                        Took no part, Hudson, Chutich, JJ.


State of Minnesota,

                      Respondent,
vs.                                                                   Filed: April6, 2016
                                                                Office of Appellate Courts

Timothy John Huber,

                      Appellant.



Lori Swanson, Attorney General, James B. Early, Assistant Attorney General, Saint Paul,
Minnesota; and

Shane Baker, Kandiyohi County Attorney, Willmar, Minnesota, for respondent.

Cathryn Middlebrook, Chief Appellate Public Defender, Saint Paul, Minnesota; and

Julie Loftus Nelson, Assistant State Public Defender, Saint Paul, Minnesota, for
appellant.


                                      SYLLABUS

       1.    The jury instructions on accomplice liability were plainly erroneous

because they not only failed to explain the meaning of intentionally aiding another in the

commission of a crime, but they also failed to require that the aiding and abetting be

intentional when stating the elements of the offense.



                                             1
       2.     The erroneous jury instructions allowed the jury to convict the appellant for

his mere presence near the commission of the crime, and therefore affected the

appellant's substantial rights.

       3.     A new trial is required to protect the fairness, integrity, and public

reputation of the judicial proceedings.

       Reversed and remanded.

                                  AMENDED OPINION

DIETZEN, Justice.

       Appellant Timothy John Huber (Huber) was found guilty by a Kandiyohi County

JUry of intentionally aiding another in the commission of second-degree intentional

murder and second-degree felony murder arising out of the death of Timothy Larson on

October 8, 2011.      A divided court of appeals panel affirmed, concluding that the

accomplice-liability instructions given to the jury were plainly erroneous, but that the

error did not affect Huber's substantial rights. We reverse and remand for a new trial on

the ground that the accomplice-liability jury instructions were plainly erroneous and

affected Huber's substantial rights, and that a new trial is required to protect the fairness,

integrity, and public reputation of the judicial proceedings.

       This case is the product of a long-standing animosity between Huber and Timothy

Larson (Larson).     Larson and his father, N.L., owned adjoining farmland in rural

Kandiyohi County. Delbert Huber (Delbert), who was 80 years old at the time of the

homicide, is Huber's father.       Delbert resided on and farmed land near the Larsons'

farmland. Larson and his wife lived in Albertville.


                                              2
       On the evening of October 8, 2011, Delbert called 911 and reported that he had

shot Larson earlier that same day. After the police investigation, Huber was indicted for

first-degree premeditated murder, in violation of Minn. Stat. § 609.185(a)(l) (2014);

second-degree intentional murder, in violation ofMinn. Stat. § 609.19, subd. 1(1) (2014);

and second-degree felony murder, in violation of Minn. Stat.§ 609.19, subd. 2(1) (2014).

Each of these offenses was charged on an accomplice-liability theory. Delbert was also

charged with respect to Larson's death; he pleaded guilty and was convicted of second-

degree murder.

       At Huber's trial, the State presented testimony that Huber and Larson had known

each other for many years, and that their relationship became strained over the past

several years. Huber believed that Larson was not providing proper care for Larson's

father and that Larson had abused Huber's trust by allowing others to hunt on the Huber

family's land without permission.      Huber also believed that Larson had punctured

Huber's tires with nails, shined flashlights into the Huber family home late at night, and

cut wires so their cattle could get out. On the other hand, Larson's wife testified that

Huber made numerous phone calls and sent letters harassing the Larson family, which

Larson later reported to the police.

       The simmering dispute boiled over into violence in October 2011. On the evening

of October 7, 2011, Larson arrived at his father's farm planning to duck hunt the next

morning. N.L. was out of town that weekend for a wedding and, unbeknown to Larson,

had made arrangements to have Huber do his farm chores.         Larson was surprised to

encounter Huber at N.L.'s farm that evening.      During their encounter, Larson asked


                                            3
Huber several times to remove his farm equipment and to leave the property, but Huber

refused. Larson told Huber that he would do the chores and demanded that Huber not

return the next day. Huber later told police that he believed Larson laughed at him and

called him an idiot.

       Huber called Delbert that evening and told him they needed to remove their farm

equipment from N.L.'s property. Huber stated that Larson was harassing him, and that

Larson had threatened them, saying "if we came back on the place again that he was

going to kill us." Huber also told Delbert that Larson had stolen money from Huber's

wallet and parts from his van. Huber and Delbert, with the help of a neighbor, moved

their farm equipment to a nearby farm.

       On the morning of the murder, Huber drove to N.L.'s farm with Delbert. Delbert,

who did not normally carry a gun, brought a rifle and ammunition with him. When they

arrived, no one was at the farm. They then went to a neighbor's house to check on their

farm equipment. When they finished, Huber drove them both back to N.L.'s farm. On

the way back to the farm, Delbert told Huber to stop the car. Delbert took the rifle out of

the trunk and brought it into the car. Huber parked the car so that the front end pointed

toward the entrance of the driveway ofN.L.'s farm. There was testimony that Huber got

out of the car and went to N.L's bam to begin the chores, while Delbert remained seated

in the car with the door open.     Shortly thereafter, Larson arrived at the farm.     An

altercation ensued between Larson and Delbert. Delbert shot Larson, who was unarmed.

Larson died from his injuries.




                                            4
       Delbert testified that he did not tell Huber he planned to shoot Larson. He said

that he did not ask Huber whether he should bring a gun to N.L.'s farm, and that Huber

never touched the gun. Huber did not inform anyone that Delbert killed Larson, and

Delbert did not call the police until several hours after the murder.

       The jury found Huber guilty of second-degree intentional murder and second-

degree felony murder, but acquitted him of first-degree murder.          The district court

sentenced Huber to 306 months in prison for second-degree intentional murder.             A

divided court of appeals panel affirmed, concluding that the accomplice-liability

instructions given to the jury were plainly erroneous but that the error did not affect

Huber's substantial rights. We granted review.

                                              I.

       Huber argues that the accomplice-liability instructions given to the jury failed to

accurately state the law. According to Huber, the accomplice-liability jury instructions

failed to explain the meaning of "intentionally aiding," as required by State v. Milton, 821

N.W.2d 789, 807-08 (Minn. 2012), and failed to use the word "intentionally" in

describing aiding and abetting as an element of the crime.

       We review a district court's jury instructions for an abuse of discretion. State v.

Mahkuk, 736 N.W.2d 675, 682 (Minn. 2007). The district court enjoys considerable

latitude in selecting jury instructions and the language of those instructions. State v.

Kelley, 855 N.W.2d 269, 274 (Minn. 2014). But the jury instructions must fairly and

adequately explain the law of the case and not materially misstate the law. State v.

Carridine, 812 N.W.2d 130, 144 (Minn. 2012); State v. Kuhnau, 622 N.W.2d 552, 556


                                              5
(Minn. 2001 ). We review the jury instructions as a whole to determine whether they

fairly and adequately explain the law. Kelley, 855 N.W.2d at 274.

       Huber acknowledges that he did not object to the accomplice-liability instructions,

and therefore we review the instructions for plain error. Under the plain-error doctrine,

the appellant must show that there was (1) an error; (2) that is plain; and (3) the error

affected substantial rights. State v. Griller, 583 N.W.2d 736, 740 (Minn. 1998) (citing

Johnson v. United States, 520 U.S. 461, 467 (1997)). If the appellant satisfies the first

three prongs of the plain-error doctrine, "we may correct the error only if it 'seriously

affect[s] the fairness, integrity, or public reputation of judicial proceedings.' " State v.

Crows breast, 629 N. W.2d 433, 437 (Minn. 2001) (quoting Johnson, 520 U.S. at 467).

       Minnesota Statutes § 609.05 (20 14) addresses when an accomplice is liable for a

crime committed by someone else. It provides, in part: "A person is criminally liable for

a crime committed by another if the person intentionally aids, advises, hires, counsels, or

conspires with or otherwise procures the other to commit the crime." !d., subd. 1. The

statute, however, does not define the phrase "intentionally aids." 1

       At issue in this case are the jury instructions for second-degree intentional murder

and second-degree felony murder. The instructions for each of these offenses described

the meaning of "liability for crimes of another" and then set forth the elements of the

crime that the State was required to prove beyond a reasonable doubt. Specifically, the

"liability for crimes of another" portion of the instructions for both counts stated: "The


       "Intentionally" is defined in Minn. Stat. § 609.02, subd. 9(3) (20 14 ).


                                              6
defendant is guilty of a crime committed by another person when the defendant has

intentionally aided the other person in committing it, or has intentionally advised, hired,

counseled or conspired with, or otherwise procured the other person to commit it."

      When setting forth the specific elements of the crime hybrid instructions that

incorporated the theory of accomplice liability into the instruction for each offense were

used. 2 The hybrid instructions listing the elements of second-degree intentional murder

and second-degree felony murder contained 13 references to Delbert being "aided and

2     For example, the instruction identifying the elements of second-degree intentional
murder stated as follows:

      "Intentional" Elements:

      First, the death of Timothy Larson must be proven.

      Second, Timothy Huber, or Delbert Huber aided and abetted by Timothy
      Huber, caused the death of Timothy Larson.

      Third, Timothy Huber, or Delbert Huber aided and abetted by Timothy
      Huber, acted with the intent to kill Timothy Larson. To find Timothy
      Huber, or Delbert Huber aided and abetted by Timothy Huber, had an intent
      to kill, you must find that Timothy Huber, or Delbert Huber aided and
      abetted by Timothy Huber, acted with the purpose of causing death, or
      believed that the act would have that result. Intent, being a process of the
      mind, is not always susceptible to proof by direct evidence, but may be
      inferred from all the circumstances surrounding the event. It is not
      necessary that Timothy Huber's act, or Delbert Huber's act aided and
      abetted by Timothy Huber, be premeditated.

      Fourth, the act of Timothy Huber, or Delbert Huber aided and abetted by
      Timothy Huber, took place on or about October 8, 2011, in Kandiyohi
      County.

      If you find that each of these elements has been proven beyond a reasonable
      doubt, the defendant is guilty. If you find that any element has not been
      proven beyond a reasonable doubt, the defendant is not guilty.


                                             7
abetted by" Huber. These instructions omitted the word "intentionally" every time they

referred to Huber aiding and abetting Delbert.

       We will first discuss our case law regarding jury instructions on accomplice

liability. Then, using a plain-error analysis, we will apply that case law to the facts of

this case to determine if Huber is entitled to a new trial based on alleged errors in the jury

instructions for accomplice liability.

                                             A.

       We recently considered whether jury instructions on accomplice liability

constituted plain error because they failed to properly instruct the jury on the

"intentionally aiding" element of accomplice liability under Minn. Stat. § 609.05, subd. 1.

See Kelley, 855 N.W.2d at 275; Milton, 821 N.W.2d at 806-08. In Milton, we held for

the first time that the accomplice-liability instructions given to the jury must explain the

"intentionally aiding" element of accomplice liability. 821 N.W.2d at 807. Specifically,

the instructions must explain that to be criminally liable for the crimes of another, the

State must prove that the defendant "knew his alleged accomplice was going to commit a

crime and the defendant intended his presence or actions to further the commission of

that crime."   /d. at 808.     We reasoned that without providing the explanation of

"intentionally aiding," a reasonable jury would not know that it needed to find the

presence of these two mens rea requirements in order to find the defendant guilty as an

accomplice. !d.

       Milton addressed the jury instructions for two charges: first-degree felony murder

and attempted first-degree felony murder. /d. at 806-09. In the instruction setting out the


                                              8
elements of first-degree felony murder, the district court instructed the jury, in part, that it

had to find the defendant "intentionally aided" the person who caused the death of the

victim. !d. at 806. We concluded this instruction did not "properly explain the element

of 'intentionally aiding' to the jury," but we also concluded this error was not plain

because we had "never before specifically required district courts to explain to juries that

a defendant intentionally aids another person if the defendant knowingly and

intentionally assists in the commission of the underlying crime." !d. at 807. The jury

instructions for attempted first-degree felony murder made no reference to "intentionally

aiding" another. !d. at 808.     We concluded these instructions were plainly erroneous

because they omitted the intentionally aiding "element altogether." !d.

       In Kelley, the district court gave an unobjected-to accomplice-liability instruction

that stated, in part: "The defendant is guilty of a crime committed by another person

when the defendant has intentionally aided the other person in committing it."             855

N.W.2d at 274 n.5. We concluded the instruction was erroneous because it "failed to

explain the 'intentionally aiding' element as required by Milton." Kelly, 855 N.W.2d at

275. We further concluded that this error was plain because Milton had been decided by

the time of Kelley's appeal. !d. at 277.

       We conclude that the accomplice-liability instructions gtven m this case

constituted plain error because, taken as a whole, they failed to properly inform the jury

that the State had to prove beyond a reasonable doubt that Huber intentionally aided or

assisted another in committing a crime. See Kelley, 855 N.W.2d at 275; Milton, 821

N.W.2d at 807.       The instructions on the elements for each offense were hybrid


                                               9
instructions that told the jury what the State had to prove to find Huber guilty as either a

principal who committed the offense or as an accomplice who aided and abetted Delbert

in committing it.    But this portion of the instructions omitted the requirement that

Huber's aiding of Delbert be "intentional."3 See Milton, 821 N.W.2d at 808 (concluding

jury instructions on accomplice liability were plainly erroneous because they omitted the

"intentionally aiding" element); see also State v. Watkins, 840 N.W.2d 21, 27-28 (Minn.

2013) (holding that an unobjected-to jury instruction that omitted the "knowing" element

of the offense constituted plain error).

       The more general instructions addressing the law of accomplice liability further

compounded this error. These instructions did state that a defendant is guilty of a crime

committed by another if the defendant "intentionally aided the other person in

committing it." But like the instruction we found to be a plain error in Kelley, these

instructions failed to explain the meaning of "intentionally aiding." See 855 N.W.2d at

275. They did not inform the jury that in order to conclude that Huber had intentionally

aided another in committing a crime, the State had to prove beyond a reasonable doubt


3      The hybrid instructions on the elements of each offense included the theory of
accomplice liability with the elements for each substantive offense. In prior cases, we
have "encourage[ d] district courts to separately instruct the jury on accomplice liability
and the underlying substantive offense," as opposed to incorporating the theory of
accomplice liability into the instructions on the elements of the substantive offenses for
which the defendant was charged. See State v. Bahtuoh, 840 N.W.2d 804, 815 n.l (Minn.
2013). Once again, we encourage district courts to separately instruct the jury on
accomplice liability and on the underlying elements of the substantive offenses because
when the district court conflates the elements of accomplice liability and the underlying
substantive offense, the instruction risks omitting the "intentionally aiding" element of
accomplice liability.


                                            10
that Huber knew the other person was going to commit a crime and intended his actions

or presence to further the commission of that offense. 4 See id.

       We hold that the combined effects of these errors resulted in accomplice-liability

jury instructions that were plainly erroneous. The instructions not only failed to explain

the meaning of intentionally aiding another in the commission of a crime, but they also

failed to require that the aiding and abetting be intentional when stating the elements of

the offense. Thus, the instructions erroneously allowed the jury to convict Huber for his

mere presence near the commission of the crime or because his actions assisted Delbert in

committing a crime, regardless of Huber's mens rea.         Because the instructions were

plainly erroneous, we must next examine whether the instructions affected Huber's

substantial rights.

                                             B.

       An erroneous jury instruction affects a defendant's substantial rights if the error

was prejudicial and affected the outcome of the case. State v. Wenthe, 865 N.W.2d 293,

299 (Minn. 2015); Griller, 583 N.W.2d at 741. "An error in instructing the jury is

prejudicial if there is a reasonable likelihood that giving the instruction in question had a

significant effect on the jury's verdict." Watkins, 840 N.W.2d at 28 (quoting State v.

Gomez, 721 N.W.2d 871, 880 (Minn. 2006)). The defendant has the burden of proving

4      The Kelley jury instructions are distinguishable from the instructions given in this
case. The jury instructions in this case contain additional errors not found in Kelley.
Unlike Kelley, the jury instructions in this case were hybrid instructions that incorporated
the theory of accomplice liability into the elements for each offense. See 855 N.W.2d at
275 n.5. And when identifying the elements for each offense, on 13 occasions the hybrid
instructions omitted the requirement that the aiding and abetting be intentional.


                                             11
prejudice, and it is a heavy burden. !d.      We conclude Huber has met his burden of

proving the plainly erroneous jury instructions affected his substantial rights.

       First, Huber contested the State's evidence that he intentionally aided Delbert in

the commission of a crime, and he presented evidence that he did not intend to aid the

commission of the crime. 5 See State v. Davis, 820 N.W.2d 525, 538 (Minn. 2012)

(holding that the defendant's trial strategy impacted whether a plain error in the jury

instructions affected the defendant's substantial rights). Specifically, Huber argued and

presented evidence that he did not know his father was going to shoot Larson, that he was

not present when the altercation occurred and Delbert shot Larson, and that he did not

intend his actions to further the commission of the crime. Delbert testified that Huber

never touched the rifle, that he did not ask Huber whether he should bring a rifle to N.L. 's

farm on the morning of the murder, that he did not tell Huber he intended to shoot

Larson, and that Huber was in the bam when he shot Larson. Huber told police that he

was in the bam when the shooting occurred and that Delbert brought the rifle along for

protection.   Moreover, Huber argued and presented testimony that he was under the

control of Delbert, who was an abusive father. There was testimony by two witnesses




5
        We note that the court of appeals reached the wrong conclusion with respect to
this issue. See State v. Huber, No. Al3-1928, 2014 WL 6862505, at *6 (Minn. App. Dec.
8, 20 14) (concluding that erroneous accomplice-liability jury instructions did not affect
Huber's substantial rights, in part, because "Huber directly and vigorously contested the
aiding-and-abetting element and offered evidence to the contrary"). The fact that Huber
contested the aiding-and-abetting element makes it more likely, rather than less likely,
that the erroneous jury instructions affected Huber's substantial rights.


                                             12
that over the years Delbert hit Huber in the head with a baseball bat, slapped him in the

face with a glove, and threatened to kick him if he did not finish his work.

       Second, the State's evidence that Huber intentionally aided Delbert in shooting

Larson was not overwhelming. The State's evidence on the intentionally aiding element

was entirely circumstantial.    There was no direct evidence that Huber knew Delbert

intended to commit any crime against Larson on the morning of the murder or that Huber

was nearby when the altercation or the shooting occurred. Compare Kelley, 855 N.W.2d

at 284 (concluding there was no reasonable likelihood that erroneous jury instructions on

accomplice liability had a significant effect on the verdict, in part, because there was

strong proof of the intentionally aiding element, including that the defendant actively

participated in the robbery by rummaging through the victim's pockets while the victim

was on the ground and punching and kicking the victim after his belongings were taken).

Nor did Huber admit that he and Delbert had agreed to commit any crime or had taken

steps in preparation to do so. Compare Milton, 821 N.W.2d at 797, 809-10 (concluding

that the omission of the intentionally aiding element from the accomplice-liability jury

instruction did not affect the defendant's substantial rights, in part, because the defendant

admitted that he and his alleged accomplices had planned to rob the murder victim, had

made "fake money" in preparation for doing so, and the defendant used his truck to drive

his alleged accomplices to the planned robbery).           Although the State presented

circumstantial evidence on the intentionally aiding element, Huber presented evidence to

the contrary that, if believed by the jury, supported his argument that he did not know

Delbert intended to shoot Larson and that Huber did not intend his presence or actions to


                                             13
further the commtsston of Delbert's cnme.           The State counters that in Kelley we

determined that the evidence need only be "considerable," not overwhelming, in order to

conclude that the defendant failed to show a plain error in the jury instructions affected

his substantial rights. Kelley, 855 N.W.2d at 284-85. But Kelley is distinguishable.

Unlike in Kelley, the evidence on the intentionally aiding element in this case was highly

contested and equivocal. Moreover, in Kelley we did not rely exclusively on the strength

of the State's evidence in finding that the plain error in the jury instructions did not affect

Kelley's substantial rights. See id. at 284.

       It is true that we have, at different times, used the words "overwhelming,"

"considerable," and "ample" to describe the quantum of evidence required in determining

whether a plain error in the jury instructions affected a defendant's substantial rights. See

Milton, 821 N.W.2d at 809 (stating that the evidence was "ample"); Kelley, 855 N.W.2d

at 283-84 (stating that the evidence was "considerable").          But these words are not

contradictory. Rather, the words describe a large quantum of evidence presented by the

State on the contested element, and the quantum of evidence necessary may depend on

our analysis of any other relevant factors in a substantial-rights analysis.        Here, the

evidence presented by the State cannot be characterized as "overwhelming,"

"considerable," or "ample." Given our analysis of other relevant factors, the State's

evidence was insufficient to overcome the prejudice caused by errors in the jury

instructions.

       In the end, the jury instructions in this case not only failed to explain the meaning

of "intentionally" aiding another in the commission of a crime, but they also failed to


                                               14
require that the aiding and abetting be intentional when stating the elements of the

offense. The jury therefore could have believed Huber's version of events and yet still

convicted him because of these errors. Specifically, the jury could have believed that

Huber did not know Delbert intended to commit a crime and that Huber did not intend for

his actions or presence to aid Delbert in the commission of a crime, and still have

convicted him simply because the jury concluded Huber's actions or presence at the farm

aided Delbert in killing Larson. As a result, we conclude that Huber has established that

the plainly erroneous jury instructions affected his substantial rights.

                                              c.
       Thus, we must next consider the fourth prong of the plain-error test: whether a

new trial is required to ensure the fairness, integrity, and public reputation of judicial

proceedings. A plain error that affects a defendant's substantial rights, without more,

does not entitle a defendant to a new trial. See United States v. Olano, 507 U.S. 725, 737

(1993). Rather, a new trial will only be granted when it is necessary to ensure the

fairness, integrity, or public reputation of judicial proceedings.         See id. at 736-37.

Although the fairness, integrity, and public reputation of judicial proceedings is

sometimes served by ordering a new trial when a defendant's substantial rights were

affected by a plain error, that is not always the case.

       In Griller, we described the defendant's version of events as "far-fetched," and

concluded that "[g]ranting Griller a new trial under these circumstances would be an

exercise in futility and a waste of judicial resources," which would thwart the integrity of

judicial proceedings.    583 N.W.2d at 742.        The United States Supreme Court has


                                              15
similarly concluded that granting new trials in the face of uncontroverted or

overwhelming evidence "encourages litigants to abuse the judicial process and bestirs the

public to ridicule it." Johnson, 520 U.S. at 470; see also United States v. Cotton, 535

U.S. 625, 634 (2002) ("The ... threat to the 'fairness, integrity, or public reputation of

judicial proceedings' would be if respondents, despite the overwhelming and

uncontroverted evidence that they were involved in a [crime], were to receive a sentence

... for [a lesser crime] because of an error [not] objected to at trial.").

       The plain-error doctrine tempers the blow of a rigid application of the

contemporaneous-objection requirement. See Minn. R. Crim. P. 31.02 (allowing plain

errors that affect substantial rights to be considered on appeal even if the error was not

brought to the district court's attention). The doctrine, however, is discretionary and

authorizes appellate courts to correct only "particularly egregious errors," United States

v. Frady, 456 U.S. 152, 163 (1982)-in other words, those errors that "seriously affect

the fairness, integrity, or public reputation of judicial proceedings," United States v.

Atkinson, 297 U.S. 157, 160 (1936). Put differently, the fourth prong is satisfied only "in

those circumstances in which a miscarriage of justice would otherwise result." Frady,

456 U.S. at 163 n.l4. This rule balances our need to encourage trial participants to seek a

fair and accurate outcome the first time around against the principle that an injustice must

be redressed. Id. at 163; see also United States v. Young, 470 U.S. 1, 15-16 (1985).

       We conclude that a new trial is required to protect the fairness, integrity, and

public reputation of judicial proceedings. The error in this case was particularly serious

because it prevented the jury from fully considering Huber's defense that he did not


                                               16
intentionally aid Delbert in committing any crime. The instructions allowed the jury to

convict Huber merely because he was present at the farm or took some actions that may

have assisted Delbert in committing an offense. The evidence presented at trial to prove

that Huber intentionally aided Delbert was not overwhelming and was disputed. Based

on the specific facts of this case, we conclude that allowing Huber to receive a new trial

will protect the fairness, integrity, and public reputation of the judicial proceedings.

       Reversed and remanded.



       HUDSON, J., not having been a member of this court at the time of submission,

took no part in the consideration or decision of this case.

       CHUTICH, J., took no part in the consideration or decision of this case.




                                              17